DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Status of Claims
The request for continued examination (RCE) filed on 11/11/2020 has been entered and fully considered.  
Claims 1, 9, and 16 are amended
Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18, and 20 are pending in instant application.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1, 9, and 16  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kazemi et al. (US 2019/0235499).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the positioning system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-5, and 7-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar et al. (US- 9,014,905 already of record from IDS) in view of Sun et al. (US-2018/0314247) and further in view of Song et al. (US- 20190278275), and still further view of Williams et al. (US- 9,607,513), and still further in view of Kazemi et al. (US 2019/0235499).	
	Regarding Claim 1, Kretzschmar discloses a system, comprising: 
	an imaging device (see at least Kretzschmar: As shown in Figure 1,  Radar 130, LIDAR 132, Camera 134; and col.5, line17-25, The sensor system 104 may include a number of sensors configured to sense information about an environment in which the automobile 100 is located. As shown, the sensors of the sensor system include a Global Positioning System (GPS) module 126, an inertial measurement unit (IMU) 128, a radio detection and ranging (RADAR) unit 130, a laser rangefinder and/or light detection and ranging (LIDAR) unit 132, a camera 134, and actuators 136 configured to modify a position and/or orientation of the sensors); and 
	processing circuitry (see at least Kretzschmar: col. 11, lines 14-16, FIG. 3 may represent circuitry that is wired to perform the specific logical functions in the process) configured to The computing device may be configured to receive the images or video and identify, using image processing techniques for example, objects depicted in the image or the video; col.13, lines 7-12, the computing device may be configured to receive, from a RADAR device (e.g., the RADAR unit 130 in FIG. 1) coupled to the autonomous vehicle and in communication with the computing device, RADAR-based information relating to location and parameters of the objects), 
	receive information from the positioning system (see at least Kretzschmar: col. 8, lines 10-12, the navigation and pathing system 148 may be configured to incorporate data from the sensor fusion algorithm 144, the GPS module 126), 
	identify variables to a left side and a right side of an autonomous vehicle (see at least Kretzschmar: col.11, lines 45-53, the computing device may be configured to identify other objects within an environment of the autonomous vehicle, including objects to the left and right of the autonomous vehicle (e.g., adjacent lanes on a road), and/or behind the autonomous vehicle, for example (e.g., such as another vehicle travelling behind the autonomous vehicle that may be ready to pass the autonomous vehicle and perhaps enter the identified region(s)))  based on the information received from the imaging device (see at least Kretzschmar: col.13, 7-12, the computing device may be configured to receive, from a RADAR device (e.g., the RADAR unit 130 in FIG. 1) coupled to the autonomous vehicle and in communication with the computing device, RADAR-based information relating to location and parameters of the objects), 
	determine whether the identified variables sufficiently identify a cyclist passing situation (see at least Kretzschmar: col.11, lines 45-53, the computing device may be configured to identify other objects within an environment of the autonomous vehicle, including objects to the left and right of the autonomous vehicle (e.g., adjacent lanes on a road), and/or behind the autonomous vehicle, for example (e.g., such as another vehicle travelling behind the autonomous vehicle that may be ready to pass the autonomous vehicle and perhaps enter the identified region(s))) based on the information received from the imaging device (see at least Kretzschmar: col.13, 7-12, the computing device may be configured to receive, from a RADAR device (e.g., the RADAR unit 130 in FIG. 1) coupled to the autonomous vehicle and in communication with the computing device, RADAR-based information relating to location and parameters of the objects).
	Kretzschmar does not explicitly teach or suggest:
	 in a case when the cyclist passing situation is not sufficiently identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, 
	match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations, and 
	plan a path of the autonomous vehicle based on the matched real world data, 
	wherein the cyclist passing situation is 
	However, in the same field of endeavor, Sun teaches:
	in a case when the cyclist passing situation is not sufficiently identified based on the information received from the imaging device alone (see  at least Sun: Para. [0066], lines 7-14, The vehicle may automatically categorize the detected objects 608a-c as a respective cyclist, vehicle, and pedestrian, or it may lack the information to do so accurately. The vehicle's sensors may be obscured from the objects 608a-c by lacking a line of sight, or by other interference, for example. In addition, other objects may be in the path of the vehicle 602, but not in the sensor acquired data 604),
	match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations (see at least Sun: Para. [0068], 4-9, the vehicle identifies the cyclist 608a as identified cyclist 654a, the vehicle 608b as identified vehicle 654b, and the pedestrian 608c as identified pedestrian 654c. The reported data 654a-c can include a current location of the object, a type of the object, and a predicted location of the object; and Para. [0086], lines 1-4, The vehicle 1202 receives the reported data (1206), then determines whether the reported data matches an object of an object list (1208). If so, the vehicle 1202 correlates the reported data to a matching object in the object list (1212)).
	plan a path of the autonomous vehicle based on the matched real world data (see at least Sun:  Para. [0056], lines 8-15, the ADC 402 plans a safe, collision-free, corridor for the autonomous vehicle to drive through based on the surrounding objects and permissible drivable surface-both supplied by the PC. This corridor is continuously sent as a request to the VC 404 and is updated as traffic and other conditions change. The VC 404 receives the updates to the corridor in real time),
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Kretzschmar and combine plan a path of the autonomous vehicle based on the matched real world data as taught by Sun. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the 
	Neither Kretzschmar nor Sun explicitly teach where the system:
	identify the cyclist passing situation based on the information from the imaging device and the positioning system,
	wherein the cyclist passing situation is and 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	However, in the same field of endeavor, Song teaches:
	identify the cyclist passing situation based on the information (see at least Song:  Para. [0027], lines 1-7, In the example of FIG. 1, the off-vehicle communication system 104 is intended to represent a device accompanied by an off-vehicle passer. Depending on a specific implementation and other consideration, an off-vehicle passer may be applicable movable objects, such as a pedestrian, a cyclist, and other people passing on the ground using applicable instruments) from the imaging device and the positioning system (see at least Song: Para. [0064], lines 1-14, In the example depicted in FIG. 4, the object position determining engine 422 is intended to represent specifically-purposed hardware and software configured to determine positions of objects detected and identified by the image processing engine 404 and/or objects (e.g., off-vehicle passers, environmental objects, etc.) notified through wireless push notification signals processed by the notification signal processing engine 408. In an embodiment, image data and/or metadata thereof processed by the image processing engine 404 include a relative position (including distance) of each detected object. In an embodiment, wireless push notification signals processed by the notification signal processing engine 408 include positions of objects from which wireless push notification signals are received).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Kretzschmar  in view Sun and combine the information from the imaging device and the positioning system taught by Song. One of ordinary skill in the art would have been motivated to make this modification in order to convey for that reason, it is highly important that an autonomous driving vehicle accurately detects objects there around and recognize positions of the detected objects for save driving (Song: Para. [0001], lines 8-11).
	Kretzschmar in view Sun and Song teaches the cyclist passing situation being based on the information received from the imaging device, however, neither Kretzschmar, Sun nor Song teaches:
	wherein the cyclist passing situation is  and 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	However, in the same field of endeavor, Williams teaches:
The lane and intersection detection module 22 can be configured to detect the configuration of the centerline 50, which includes the presence of solid lines 56, dashed line 58, a curve, and/or an intersection in any suitable manner. For example, the lane and intersection detection module 22 can be configured to receive inputs from the sensors 28. The sensors 28 can include any sensors suitable for sensing the presence and location of the centerline 50, as well as solid lines 56 and dashed line 58, in any suitable manner).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Kretzschmar, Sun and Song and combine with wherein the cyclist passing situation is being based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line as taught by Williams.  As taught above, the cyclist passing situation being based on the information received from the imaging device has been taught by Kretzschmar in view Sun and Song while Williams allows cyclist passing situation being based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for informing drivers of lane passing regulations that address various shortcomings in the art (Williams: col. 1, lines 19-21).
	Neither Kretzschmar nor Song or Sun and Williams explicitly teach:
the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	However, in the same field of endeavor, Kazemi teaches:
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit (Kazemi: Para. [0106], lines 4-17, The motion plan data 134 can include vehicle actions with respect to the objects proximate to the vehicle 108 as well as the predicted movements. For instance, the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions
( e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134. By way of example, the motion planning system 128 can determine that the vehicle 108 can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle 108 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage))
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Kretzschmar, Sun, Song and Williams and combine the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit as taught by Kazemi. One of ordinary skill in the art would have been motivated to make this modification in order improving the operational safety of an autonomous vehicle may necessitate rapid changes in the path of an autonomous vehicle (Kazemi: Para. [0004], lines 3-5).
claim 2, the combination of Kretzschmar, Sun, Song, Williams and Kazemi teaches the system of claim 1. Kretzschmar further teaches the system comprising:
	a positioning system (Kretzschmar: col.5, lines 19-21, the sensors of the sensor system include a Global Positioning System (GPS) module 126), wherein the positioning system utilizes maps (see at least Kretzschmar: col.8, lines 11-13, the GPS module 126, and one or more predetermined maps so as to determine the driving path for the automobile 100) accessible by the processing circuitry (Kretzschmar: col.11, lines 14-22, each block in FIG. 3 may represent circuitry that is wired to perform the specific logical functions in the process. For the sake of example, the method 300 shown in FIG. 3 will be described as implemented by an example computing device, such as the computing device 111 in FIG. 1. The method 300 can also be described as implemented by an autonomous vehicle, as the computing device may be onboard the vehicle or may be off-board but in wireless communication with the vehicle).
	Regarding claim 7, Kretzschmar, Sun, Song, Williams and Kazemi teaches the system of claim 1. Kretzschmar further teaches wherein the cyclist passing situation being based the information received from the imaging device includes identifying oncoming traffic in an adjacent lane (see at least Kretzschmar: Para: col. 11, lines 36-49, the computing device may analyze a plurality of data points in order to identify one or more objects in the autonomous vehicle's environment, such as pedestrians, traffic control objects ( e.g., stop signs, traffic cones, traffic lights), construction equipment, buildings, and vehicles (e.g., cars, trucks, bicycles), among other objects, ahead of the autonomous vehicle on the road. Additionally or alternatively to identifying objects ahead of (or substantially in front of) the autonomous vehicle (e.g., in substantially the same lane as the autonomous vehicle or an adjacent lane), the computing device may be configured to identify other objects within an environment of the autonomous vehicle, including objects to the left and right of the autonomous vehicle (e.g., adjacent lanes on a road)). 
	Regarding Claim 8, the combination of Kretzschmar, Sun, Song and Williams teaches the system of claim 1. Kretzschmar further teaches wherein the planned path of the autonomous vehicle (see at least Kretzschmar: col.8, lines 5-8, The navigation and pathing system 148 may be any system configured to determine a driving path for the automobile 100. The navigation and pathing system 148 may additionally be configured to update the driving path dynamically while the automobile 100 is in operation) is displayed in the autonomous vehicle (see at least Kretzschmar: col. 4, lines 31-33, The computing device 111 may be configured to generate a display of images on and receive inputs from the user interface 112).
	Regarding Claim 9, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.	
	Regarding Claim 14, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.
	Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
	Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Kretzschmar further teaches a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer (see at least Kretzschmar: col. 4, lines 5-8, a non-transitory
computer-readable medium, which has program instructions stored thereon that are executable by at least one processor to provide the functionality), cause the computer to perform a method, the method comprising…
claim 20, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar, Sun, Song, Williams and Kazemi  as applied to claims 1 and 9 above, and further in view of Tiwari et al. (US-2018/0267558).
	Regarding claim 4, (Previously Presented): the combination of Kretzschmar, Sun, Song, Williams and Kazemi teaches the system of claim 1. Neither Kretzschmar, Sun nor Song or Williams explicitly teach wherein the cyclist passing situation being based on the information received from the imaging device includes identifying a type of road shoulder including paved or unpaved.
	However, in the same field of endeavor, Tiwari teaches:
	the imaging device (see at least Tiwari:  Para. [00336], lines 1, The image sensors 112 * Examiner interprets the image sensor as the imaging device) includes identifying a type of road shoulder including paved or unpaved (see at least Tiwari: Para.  [0084], lines 8-13, determining that a shoulder region exists, that the shoulder region is suitable for pulling over the vehicle (e.g., sufficiently wide, sufficiently well -paved, sufficiently free of debris, etc.), decelerating and laterally moving the vehicle to the shoulder region, and any other suitable activities).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the system according to claim 1 taught in the combination of Kretzschmar, Sun, Song, Williams and Kazemi and combine the imaging device identifying a type of road shoulder including paved or unpaved taught by Tiwari. One of ordinary skill in the art would have been motivated to make this modification in order to convey to improve accuracy of determining characteristics of vehicle surroundings (e.g., detecting the presence objects in the 
	Regarding claim 11, (Previously Presented): the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar, Sun, Song, Williams and Kazemi as applied to claim 1 and 9 above, and further in view of Meyhofer et al. (US-2017/0259753).
	Regarding claim 5, the combination of Kretzschmar, Sun, Song, Williams and Kazemi teaches the system of claim 1. Neither Kretzschmar, Sun, Song nor Williams or Kazemi explicitly teaches wherein the cyclist passing situation being based the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane.  
	However, in the same field of endeavor, Meyhofer teaches:
	identifying if the cyclist is traveling in a bike lane (see at least Meyhofer: Para. [0053],  For dynamic objects such as bicyclists, the prediction engine 126 can use, for example, (i) road network information to define bike paths or bike lanes alongside the roadway, (ii) location specific geographic models identify informal bike paths and/or high traffic bicycle crossing points, (iii) proximity of the pedestrian to the road segment, (iv) determination of bicyclist speed or pose (e.g., orientation and direction of travel), and/or (v) detectable visual indicators of the bicyclist's next action (e.g., cyclist makes a hand signal to turn in a particular direction)).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of the invention to modify the system according to claim 1 as taught in the combination of Kretzschmar, Sun, Song, Williams and Kazemi and combine identifying if the cyclist is traveling in a bike lane taught by Meyhofer. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the vehicle velocity, thereby reducing the threat range of an ingress by an occluded pedestrian to points that are only one car length ahead of the vehicle (Meyhofer: Para. [0047], lines 26-28).
	Regarding claim 12, (Previously Presented): the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar, Sun, Song, Williams and Kazemi  as applied to claim 16 above, and further in view of Tiwari et al. (US 2018/0267558 A1), and still further in view of Meyofer et al. (US 2017 /0259753 A1).
	Regarding claim 18, Kretzschmar, Sun, Song, Williams and Kazemi teach the non-transitory computer-readable storage medium of claim 16. Neither Kretzschmar, Sun, Song nor Williams or Kazemi explicitly teach wherein the cyclist passing situation being based the information received from the imaging device includes identifying a type of road shoulder including paved or unpaved and identifying if the cyclist is traveling in a bike lane. 
	However, in the same field of endeavor, Tiwari teaches:
	the imaging device (see at least Tiwari:  Para. [00336], lines 1, The image sensors 112 * Examiner interprets the image sensor as the imaging device) includes identifying a type of road shoulder including paved or unpaved (see at least Tiwari: Para.  [0084], lines 8-13, determining that a shoulder region exists, that the shoulder region is suitable for pulling over the vehicle (e.g., sufficiently wide, sufficiently well -paved, sufficiently free of debris, etc.), decelerating and laterally moving the vehicle to the shoulder region, and any other suitable activities).

	Neither Kretzschmar, Sun, nor Song, Williams, Kazemi or Tiwari teaches: 
	identifying if the cyclist is traveling in a bike lane.
	However, in the same field of endeavor Meyhofer teaches:
	identifying if the cyclist is traveling in a bike lane (see at least Meyhofer: Para. [0053],  For dynamic objects such as bicyclists, the prediction engine 126 can use, for example, (i) road network information to define bike paths or bike lanes alongside the roadway, (ii) location specific geographic models identify informal bike paths and/or high traffic bicycle crossing points, (iii) proximity of the pedestrian to the road segment, (iv) determination of bicyclist speed or pose (e.g., orientation and direction of travel), and/or (v) detectable visual indicators of the bicyclist's next action (e.g., cyclist makes a hand signal to turn in a particular direction)).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of the invention to modify the storage medium according to claim 16 as taught in the combination of Kretzschmar, Sun, and Song, Williams, Kazemi and Tiwari and combine the teachings of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/B.U./Examiner, Art Unit 3663                         

/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664